DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statements filed on 04/16/20, 06/08/20 and 02/14/21, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
3.	The drawings, filed on 03/31/20, are accepted.

Specification
4.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-2, 4-5, 7-9, 11-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Budd et al. (US 2017/0186670 A1).
	With respect to claim 1, Budd et al. (figures 1 and 6) disclose an optical engine, comprising an electronic interfacing component (photonic communication system 510 connection 505, 610, 510 and 540 and see [0066] and [0072]) comprising an upper surface (top surface of 510) having a plurality of conductors (solder balls) for forming a corresponding plurality of connections (solder balls connecting 510 and 610) to a host board (505, high performance microprocessor), a lower surface (a surface in 510 between the white area and the dot area) having a plurality of conductors (bonding pads 136, [0033]) for forming a corresponding plurality of connections (see figure 6) to one or more optoelectronic elements (540), and a plurality of vias (in the white area, figure 6) extending from the lower surface to the upper surface (see figure 6).  
	With respect to claims 2 and 9, Budd et al. (figures 1 and 6) disclose the optical engine, wherein the electronic interfacing component comprises a through-silicon via die, and the plurality of vias comprises a plurality of through-silicon vias in the through-silicon via die (see [0034]). 

	With respect to claims 5 and 12, Budd et al. (figures 1, 5 and 6) disclose the optical engine, further comprising an opto-electronic device (540), the opto-electronic device (540) being an element selected from the group consisting of photodetectors and modulators (542-1…542-N).  
	With respect to claims 7 and 14, Budd et al. (figures 1 and 6) disclose the optical engine, wherein the electronic interfacing component comprises a redistribution layer (552) on a bottom surface of the electronic interfacing component (figure 6).  
	With respect to claims 8 and 15, Budd et al. (figures 1 and 6) disclose the optical engine, further comprising a silicon photonics integrated circuit (540), the electronic interfacing component (510) being secured to a top surface of the silicon photonics integrated circuit (figure 6), the plurality of conductors (bonding pad 136) of the lower surface of the electronic interfacing component (510) being connected to an interconnect layer (552) on the top surface of the silicon photonics integrated circuit (540).


    PNG
    media_image1.png
    472
    667
    media_image1.png
    Greyscale










s 1-2, 4-5, 9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raj et al. (US 2013/0230272 A1).
	With respect to claim 1, Raj et al. (figure 2) disclose an optical engine, comprising an electronic interfacing component (210) comprising an upper surface (212-1) having a plurality of conductors (214-1) for forming a corresponding plurality of connections (figure 2) to a host board (218), a lower surface (212-2) having a plurality of conductors (214-2) for forming a corresponding plurality of connections (see figure 2) to one or more optoelectronic elements (220-1, 220-2, [0039]), and a plurality of vias (206) extending from the lower surface (212-2) to the upper surface (212-1).  
	With respect to claims 2 and 9, Raj et al. (figure 2) disclose the optical engine, wherein the electronic interfacing component comprises a through-silicon via die, and the plurality of vias comprises a plurality of through-silicon vias in the through-silicon via die (see [0033]). 
	With respect to claims 4 and 11, Raj et al. (figure 2) disclose the optical engine, wherein the electronic interfacing component (210) comprises a silicon integrated circuit (printed circuit board [0030]) comprising a transistor circuit selected from the group consisting of: amplifier circuits for receiving and amplifying photodetector signals ([0039]), and-16- 110869385.1185399 (RPAT098US)driver circuits for driving optical modulators (see [0035], [0037] and [0039]).
	With respect to claims 5 and 12, Raj et al. (figure 2) disclose the optical engine, further comprising an opto-electronic device (220-1, 220-2), the opto-electronic device (220-1, 220-2) being an element selected from the group consisting of photodetectors and modulators (see [0039]). 


    PNG
    media_image2.png
    499
    732
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
11.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 3, 6, 10 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Budd et al. (as cited above).
	With respect to claims 3 and 10, Budd et al. (figures 1 and 6) substantially disclose all the limitations of the claimed invention except the through-silicon via die comprises silicon with a resistivity of at least 30 ohms-cm.
However, the through-silicon via die comprising silicon with a resistivity of at least 30 ohms-cm is considered to be obvious to obtain higher efficiency of signal transmission. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Budd to include the through-silicon via die having silicon with a resistivity of at least 30 ohms-cm for the purpose of In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05).
	With respect to claims 6 and 13, Budd et al. (figures 1 and 6) substantially disclose all the limitations of the claimed invention except for a conductive path from a transistor circuit to the opto-electronic device, the conductive path having a length of less than 500 microns or less than 250 microns.
However, the conductive path having a length of less than 500 microns or less than 250 microns is considered to be obvious to obtain higher efficiency of signal transmission. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Budd to include the conductive path having a length of less than 500 microns or less than 250 microns for the purpose of obtaining higher efficiency of signal transmission, and it also has been held that discovering an optimum value of a result effective variable involves only routine skill in the art and it is noted that the applicant does not disclose criticality in the value claimed. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05).
13.	Claims 3, 6, 10 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Raj et al. (as cited above).
With respect to claims 3 and 10, Raj et al. (figure 2) substantially disclose all the limitations of the claimed invention except the through-silicon via die comprises silicon with a resistivity of at least 30 ohms-cm.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05).
	With respect to claims 6 and 13, Raj et al. (figure 2) substantially disclose all the limitations of the claimed invention except for a conductive path from a transistor circuit to the opto-electronic device, the conductive path having a length of less than 500 microns or less than 250 microns.
However, the conductive path having a length of less than 500 microns or less than 250 microns is considered to be obvious to obtain higher efficiency of signal transmission. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Raj to include the conductive path having a length of less than 500 microns or less than 250 microns for the purpose of obtaining higher efficiency of signal transmission, and it also has been held that discovering an optimum value of a result effective variable involves only routine skill in the art and it is noted that the applicant does not disclose criticality in the value claimed. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05).
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goergen et al. (US 2021/0311269 A1) disclose a photonic integrated circuit connected to a substrate positioned on the second side of the cold plate, and an optical path extending through the cold plate and optically coupled to the photonic integrated circuit for transmitting an optical signal between the photonic integrated circuit and the first side of the cold plate.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-17391739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883